Citation Nr: 0914065	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  98-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder, including as 
secondary to service-connected residuals of frostbite of the 
lower extremities and feet with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1952 to October 
1953.  He received the Combat Infantryman's Badge.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the Veteran's 
application to reopen the claim for service connection for 
residuals of frostbite of the lower extremities and a claim 
for service connection for a nervous disorder, to include 
post-traumatic stress disorder (PTSD).

The appeal was first before the Board in August 2003.  At 
that time, the Board reopened and granted the claim for 
service connection for residuals of frostbite of the lower 
extremities, to include peripheral neuropathy.  The Board 
remanded the claim for service connection for a mental 
disorder, to include as secondary to the newly service-
connected disability, for additional development.

After this additional development was completed, the Board, 
in a March 2006 decision, denied the claim for service 
connection for a mental disorder on direct and secondary 
bases.  In this decision, as in previously adjudication 
documents, it was noted that the Veteran had clarified that 
the claim for service connection for a mental disorder 
specifically did not include a claim for service connection 
for PTSD.

The Veteran appealed this denial of service connection for a 
mental disorder to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2008 memorandum 
decision, the Court found that the Board had not provided an 
adequate statement of reasons and bases for its finding that 
the Veteran's claim for service connection for a mental 
disorder did not include a claim for PTSD.  See 38 U.S.C.A. 
§ 7104(d)(1).  After review of the record, to include the 
Veteran's recent assertion that his mental disability was 
PTSD and the conflicting medical evidence regarding whether 
the Veteran has PTSD, along with the Joint Motion for 
Remand/Court Order noted above, the Board first finds that 
the claim for service connection for a mental disorder in 
appellate status does include a claim for service connection 
for PTSD.  Second, a remand is necessary in order to complete 
additional development specific to the claim for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim for service connection for a mental 
disorder, other than PTSD, was denied by the Board.  In 
vacating this decision, the Court did not find that the Board 
erred in denying the aspect of the claim addressed, but 
instead, found that the Board had not provided adequate 
reasons and bases for a determination that that the claim for 
service connection for a mental disorder was not inclusive of 
the diagnosis of PTSD.  After review of the relevant and in 
light of the Joint motion for Remand/Court Order noted above, 
the Board finds that the Veteran's claim for service 
connection does include a claim for service connection for 
PTSD.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
The Board, in its August 2003 decision, cited the Veteran's 
receipt of the Combat Infantryman's Badge and determined that 
the Veteran had engaged in combat.

The claims file reveals that the Veteran has been diagnosed 
as having various psychiatric disabilities attributable to 
various etiologies.  With regard to whether the Veteran has a 
confirmed diagnosis of PTSD that confirms to the DSM-IV, the 
Board will briefly outline the evidence currently of file.  
See 38 C.F.R. § 4.125.

A private physician's treatment letter, dated in September 
1996, indicates that the Veteran was diagnosed as having 
"post traumatic stress disorder vs. an adjustment anxiety 
disorder" in December 1988.  This letter was translated from 
Spanish.  In a November 1998 letter, the same clinician 
confirmed the diagnostic criteria for PTSD had been met under 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM III).

Upon a December 1997 VA psychiatric examination, the examiner 
found no evidence that the Veteran's experience in service 
"interfered significantly with his subsequent family life or 
work performance.  The first time that he appears as 
suffering from neuropsychiatric condition is as a consequence 
of a work accident and his emotional condition was at that 
time related to that incident."  Prior to a final diagnosis, 
the examiner obtained the results from a Social and 
Industrial Field Survey.  After this was obtained, the 
examiner provided an Axis I diagnosis of depressive disorder 
not other specified and an Axis II diagnosis of histrionic 
personality with dependent features.  The examiner opined 
that there was "absolutely no evidence in the history or 
symptoms of this veteran to consider diagnosis of Post-
Traumatic Stress Disorder."

Pursuant to the August 2003 Board remand, the Veteran 
underwent a May 2004 psychiatric examination.  The examiner 
was not directed to specifically consider whether the Veteran 
had PTSD.  The examiner provided a response to the question 
presented by the August 2003 Board remand.  He provided an 
Axis I diagnosis of depressive disorder not otherwise 
specified and did not determine an Axis II diagnosis.  Again, 
however, he did not specifically consider whether the Veteran 
had PTSD.
In a February 2005 letter, a private clinician (a different 
clinician than the psychiatrist who wrote the September 1996 
and November 1998 letters), wrote that the Veteran had a 
diagnosis of PTSD.  

Thus, the claims file contains conflicting evidence regarding 
whether the Veteran has a current diagnosis of PTSD.  In this 
regard, the most recent evidence (the February 2005 letter) 
indicates that the Veteran has a current diagnosis of PTSD.  
There is, however, no clinical evaluation to document this 
diagnosis.  The two VA examinations provided during the 
pendency of this appeal did not diagnosis PTSD, but the May 
2004 VA examination did not specifically consider whether the 
Veteran had PTSD.  Therefore, based on the Veteran's combat 
service and the conflicting evidence regarding whether the 
Veteran has a current diagnosis of PTSD, the Board finds that 
a remand is required in order to obtain a more thorough 
evaluation consisting of an examination by a VA psychiatrist 
that includes appropriate psychologist tests.  38 C.F.R. 
§ 3.327 (2008).  

As the appeal is remanded, the Board finds that the Veteran 
should also be issued an additional notification letter to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (2000).  This letter should notify the Veteran of the 
evidence and information needed to substantiate his claim for 
service connection for a mental disorder, to include PTSD.  
This letter should inform the Veteran of the evidence and 
information needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the Veteran was previously 
provided notice regarding secondary service connection, and 
notified of the relevant VA regulation (38 C.F.R. § 3.310), 
the regulation was amended since the vacated March 2006 Board 
decision.  Therefore, the notice to be issued should include 
a copy of the version of 38 C.F.R. § 3.310 effective as of 
October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  If the 
claim remains denied, the issued supplemental statement of 
the case should include a copy of the amended 38 C.F.R. 
§ 3.310.  

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim on appeal 
should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2008).
In view of the foregoing, this appeal is REMANDED for the 
following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claim for 
service connection for PTSD.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
service connection for PTSD; (b) inform 
the Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.  

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability rating and an 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for secondary 
service connection for a psychiatric 
disorder, to include PTSD, to include 
providing him with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claim on appeal should be 
obtained and made part of the claims 
file.

3.  The Veteran must be afforded a VA 
psychiatric examination that includes 
appropriate psychological tests to 
determine if he meets the diagnostic 
criteria for PTSD and if so whether it is 
linked to his combat duty during the 
Korean War.  The claims file should be 
sent to the examiner for his or her 
review.  

The examiner must then offer an opinion 
addressing the following questions:

(a) Does the Veteran meet the 
diagnostic criteria for PTSD as 
defined by the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM) IV?

(b) If the Veteran does have a 
diagnosis of PTSD, is it at least as 
likely as not (50 percent or greater 
probability) that his PTSD is 
causally linked to combat duty?

The clinicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended diagnosis 
and causal relationship; less likely 
weighs against the claim.

The clinicians are requested to provide a 
rationale for any opinion provided.  If 
the clinicians are unable to answer any 
question presented without resort to 
speculation, they should so indicate.

4.  Thereafter, the Veteran's claim for 
service connection for a psychiatric 
disorder, to include post-traumatic 
stress disorder, including as secondary 
to service-connected residuals of 
frostbite of the lower extremities and 
feet with peripheral neuropathy, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes a copy of 38 C.F.R. § 3.310 and 
the amendment to that regulation, 
effective October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.


The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


